DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowser et al. (US 2014/0211129) in view of Kohn et al. (US 5,199,879; already of record).
Regarding claims 1 and 10, Bowser discloses, an electro-optic display (Figs. 13a, b), comprising: 
a front electrode (see 5 adjacent to 8), the front electrode having a first opening (Paragraph 0112 and see 17) defined therein; 
a rear electrode (see 5 adjacent to 9); 
an electro-optic layer (7) between the front and rear electrodes; and 

Bowser does not explicitly disclose the rear electrode having a second opening defined therein, and the diameter of the second opening is different from the diameter of the first opening.
Kohn teaches, from the same field of endeavor that in an electro-optic device (Figs. 1-3), particularly an attachment device, that it would have been desirable to make the rear electrode (49) having a second opening (21”) defined therein, and the diameter of the second opening (Col. 4, lines 63-68, Col. 5, lines 1-8 and see opening 61 below 21" and above 21’ of Figs. 1 and 3) is different from the diameter of the first opening (Col. 4, lines 63-68, Col. 5, lines 1-8 and see 21 above 21” of Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rear electrode having a second opening defined therein, and the diameter of the second opening is different from the diameter of the first opening as taught by the electro-optic device, particularly the attachment device, of Kohn in the electro-optic device of Bowser since Kohn teaches it is known to include this feature in an electro-optic device for the purpose of providing a low cost and secure manner of attaching.
Regarding claim 7, Bowser in view of Kohn discloses and teaches as set forth above, and Bowser further discloses, the front electrode has a periphery and an interior portion (see 5), and wherein the first opening is defined in the interior portion of the front electrode (see 5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bowser et al. (US 2014/0211129) in view of Kohn et al. (US 5,199,879; already of record) as applied to claim 1 above, and further in view of McGuigan et al. (US 5,889,364; already of record).
Bowser in view of Kohn remains as applied to claim 1 above.
Bowser in view of Kohn does not disclose the conductive connector is a rivet.
McGuigan teaches, from the same field of endeavor that in an electro-optic device that it would have been desirable to make the conductive connector is a rivet (Col. 2, lines 30-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the conductive connector is a rivet as taught by the electro-optic device of McGuigan in the combination of Bowser in view of Kohn since McGuigan teaches it is known to include this feature in an electro-optic device for the purpose of proving a low cost, reliable and effective method of attaching an electro-optic device.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bowser et al. (US 2014/0211129) in view of Kohn et al. (US 5,199,879; already of record) as applied to claim 1 above, and further in view of Yohn et al. (US 2008/0274645; already of record).
Bowser in view of Kohn remains as applied to claim 1 above.
Bowser in view of Kohn does not disclose the conductive connector comprises a bolt, and a nut coupled to the bolt.
Yohn teaches, from the same field of endeavor that in an electro-optic device that it would have been desirable to make the conductive connector comprises a bolt (205, 209 of Fig. 2), and a nut coupled to the bolt (205, 209 of Fig. 2).
.

Claims 5-6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowser et al. (US 2014/0211129) in view of Kohn et al. (US 5,199,879; already of record) as applied to claims 1 and 10 above, and further in view of Kanbayashi (US 2010/0061195; already of record).
Bowser in view of Kohn remains as applied to claims 1 and 10 above.
Bowser in view of Kohn does not explicitly disclose a printed circuit board containing driver electronics configured to drive the front and rear electrodes, wherein the rigid conductive component is mechanically and electrically coupled to the printed circuit board, and the rigid conductive component is configured to mechanically couple the front electrode and printed circuit board in a fixed relationship with respect to each other.
Kanbayashi teaches, from the same field of endeavor that in an electro-optic display that it would have been desirable to include a printed circuit board (35) containing driver electronics configured to drive the front and rear electrodes (Paragraph 0064), wherein the rigid conductive component is mechanically and electrically coupled to the printed circuit board (Paragraph 0121), and the rigid conductive component is configured to mechanically couple the front electrode and printed circuit board in a fixed relationship with respect to each other (Paragraph 0121).

Regarding claims 8-9, Bowser, Kohn and Kanbayashi discloses and teaches as set forth above, and Kanbayashi further teaches, from the same field of endeavor that in an electro-optic display that it would have been desirable to make the front electrode comprises indium tin oxide (ITO) (Paragraph 0073), wherein the ITO is formed on a flexible substrate (Paragraph 0135 and 35), and the flexible substrate comprises polyethylene terephthalate (PET) (Paragraph 0070), and affixing (Paragraph 0121) the conductive connector to the front electrode and a printed circuit board (35) after inserting the rigid conductive component (Paragraph 0121).
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would have combined the teachings of Kohn with the disclosure of Bowser because Kohn teaches the diameter of the second opening (Col. 4, lines 63-68, Col. 5, lines 1-8 and see opening 61 below 21" and above 21’ of Figs. 1 and 3) is different from the diameter of the first opening (Col. 4, lines 63-68, Col. 5, lines 1-8 and see 21 above 21” of Figs. 1 and 3) for the purpose of providing a low cost (Col. 1, lines 57-60 and Col. 2, lines 7-11) and secure manner of attaching (Col. 2, lines 23-27).  
In response to applicant’s arguments that in no cases Bowser suggest or teach adding a frictional component, which would completely change the working principle of Bowser’s apparatus.  The Examiner points out that the teachings of Kohn were only relied upon by the Examiner to demonstrate that it was obvious to one of ordinary skill in the art that it would have been desirable to make the rear electrode having a second opening defined therein, and the diameter of the second opening is different from the diameter of the first opening.  Furthermore, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        07/21/2021